W. SHARP, Judge,
dissenting.
I respectfully dissent because whether or not the disputed 36 points for legal constraint should have been included in King’s total score, the 3 year sentence he received was within both permissive range brackets. If his score were properly 131, he could have been sentenced to 1 to 3½, years; if it were 167, he could have been sentenced to 1 to 4½ years. In my view, the state should not be afforded the right to appeal this guidelines sentence with the hope King will be dealt with more harshly at another sentencing. It strikes me as harmless error, and any enhancement of the 3 year sentence may have double jeopardy implications.1

. Jones v. State, 559 So.2d 204 (Fla.), cert. denied, 498 U.S. 907, 111 S.Ct. 276, 112 L.Ed.2d 232 (1990); Bryant v. State, 591 So.2d 1102 (Fla. 5th DCA 1992); Ruffin v. State, 589 So.2d 403 (Fla. 5th DCA 1991).